Citation Nr: 0736841	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-16 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for kidney lesions.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and friend


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from August 1971 to March 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision in which the RO denied the 
veteran's claims for service connection for a lumbar spine 
condition, for degenerative joint disease and for kidney 
lesions.  In April 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in March 2006, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in May 2006.

In August 2007, the veteran, his spouse and a friend 
testified during a hearing before the undersigned Veterans 
Law Judge at the RO; a transcript of that hearing is of 
record. 

The Board's decision on the claim for service connection for 
kidney lesions is set forth below.  The claims for service 
connection for a lumbar spine condition and degenerative 
joint disease are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify the veteran 
when further action, on his part, is required.

As a final preliminary matters, the Board notes, initially, 
that in October 2007, following the Board hearing, the Board 
received from the veteran copies of VA outpatient treatment 
records without a signed waiver of RO initial consideration 
of the evidence.  After reviewing the evidence, the Board 
finds that it may proceed with considering the veteran's 
claim for service connection for kidney lesion without 
remanding the claim to the RO because the additional evidence 
is not pertinent to that claim.  As the evidence is pertinent 
to the remaining claims on appeal, it is addressed in the 
Remand, below.  See 38 C.F.R. § 20.1304 (2007).

Also, during August 2007 Board the hearing, the veteran 
indicated that he had not received notice of the September 
2005 rating action in which the RO denied the claim for 
service connection for diabetes mellitus.  As this matter is 
not properly before the Board, it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Medical testing has confirmed that the veteran does not 
have kidney lesions.


CONCLUSION OF LAW

The criteria for service connection for kidney lesions are 
not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for kidney lesions, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  That letter 
also requested that the veteran send the RO any medical 
reports that he had, thus asking that he provide any evidence 
in his possession pertaining to the claims.  Clearly, this 
letter meets Pelegrini's content of notice requirements as 
well as the VCAA's timing of notice requirements.  

The veteran was provided with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of information that impacts these determinations  
in a March 2006 letter, sent after the issuance of the March 
2006 SOC.  However, the timing of this notice is not shown to 
prejudice the veteran.  Because the Board's decision herein 
denies the claim for service connection for kidney lesions, 
no disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records and VA medical records from 
the VA Medical Center (VAMC) in Fayetteville, Arkansas.  Also 
of record and considered in connection with the claim is the 
transcript of the veteran and his wife's Board hearing 
testimony, as well as  various statements submitted by the 
veteran and his representative, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The service medical records are completely negative for 
findings or diagnosis of any kidney lesions during service. 

A November 2003 VA report of abdominal echogram noted a 
hyperechoic lesion on the right kidney and it was indicated 
that a CT scan was recommended for further detail of the 
possible clinical peri-umbilical finding of an indistinct 
hard mass.  A January 2004 report of abdominal CT scan 
indicated that there was some heterogeneity involving the 
right kidney but an actual discrete tumor mass lesion was not 
identified with similar changes noted on the left.  
Additional triple phase CT scan of the kidneys was 
recommended.  A March 2004 report of VA pelvic CT scan was 
compared with the January 2004 CT scan and it was confirmed 
that the kidneys revealed no specific discrete lesion or 
calcifications.  It was indicated that the examination was 
negative.  

After a full review of the record, including the medical 
evidence, statements and testimony of the veteran, the Board 
concludes that service connection for kidney lesions is not 
warranted.

In this case, the Board finds that there is no competent 
medical evidence establishing that the veteran has, or ever 
has had, the claimed kidney lesions.  As indicated above, no 
such findings or diagnosis was noted in service, and, while 
kidney lesions were suspected post service, the March 2004 CT 
scan confirmed that there are, in fact, no current kidney 
lesions.  Significantly, there has since been no competent, 
persuasive evidence establishing current kidney lesions, and 
neither the appellant nor his representative has identified 
or alluded to the existence of any such evidence. 
Accordingly,  there is no basis for a grant of service 
connection for kidney lesions.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Thus, where, as here, competent and 
persuasive medical evidence establishes that the veteran does 
not have the claimed disability, there can be no valid claim 
for service connection.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the oral and written 
assertions of the veteran, his wife, his friend, and his 
representative; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, this 
claim for service connection turns on the medical matter of 
current disability (and, if shown, medical nexus between the 
current disability and service)-matters within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As none of the aforementioned 
individuals is shown to be other than a layperson without the 
appropriate medical training and expertise, none is competent 
to render a probative opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

In adjudicating the claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the competent and persuasive evidence simply does not 
support the claim, that doctrine is not for application, and 
the veteran's claim for kidney lesions must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for kidney lesion is denied.


REMAND

In October 2007,  the Board received additional VA medical 
evidence pertinent to the veteran's claims for service 
connection for a lumbar spine disability and for degenerative 
joint disease that has not been reviewed by the RO.  This 
evidence must be considered by the agency of original 
jurisdiction for review and preparation of an SSOC unless 
this procedural right is waived.  Such waiver must be in 
writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  The 
veteran has not waived his right to preliminary review of the 
evidence by the RO.  See 38 C.F.R. §§ 20.800 and 20.1304(c) 
(2007).  As such, the RO must consider the additional 
evidence received, in the first instance, in adjudicating 
these claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:


1.  After completing any additional 
notification or development deemed 
warranted, the RO should adjudicate the 
claims for service connection for a lumbar 
spine disability and for degenerative 
joint disease in light of all pertinent 
evidence (to particularly include that 
received by the Board in October 2007) and 
legal authority.

2.  If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran and his representative a SSOC that 
includes clear reasons and bases for the 
RO's determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


